Title: From Benjamin Franklin to Jane Mecom, 25 October 1779
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,Passy Oct. 25. 1779.
I received your kind Letter of Feb. 14. the Contents of which gave me a kind of melancholy Satisfaction. The greater Ease you will now enjoy makes some Compensation in my Mind for the uncomfortable Circumstance that brought it about. I hope you will have no more Afflictions of that kind, and that after so long and stormy a Day your Evening may be serene & pleasant.
Yours of June 23d by Mr Watson is also come safe to hand. The Description you give of your present Situation is pleasing. I rejoice to hear you have so much Comfort in your Grandaughter and her good Husband. Give my Love to them.
The Account you had from Jona. Williams of the Vogue I am in here, has some Truth in it. Perhaps few Strangers in France have had the good Fortune to be so universally popular: But the Story you allude to, which was in the News Papers, mentioning “mechanic Rust,” &ca. is totally without Foundation. The English Papers frequently take those Liberties with me. I remember to have once counted seven Paragraphs relating to me that came by one Post, all of which were Lies except one that only mentioned my living in the same House with Mr Deane.— This Popularity has occasioned so many Paintings, Busto’s, Medals & Prints to be made of me, and distributed throughout the Kingdom, that my Face is now almost as well known as that of the Moon. But one is not to expect being always in Fassion. I hope however to preserve, while I stay, the Regard you mention of the French Ladies, for their Society and Conversation when I have time to enjoy it, is extreamly agreable.
The Enemy have been very near you indeed. When only at the Distance of a Mile you must have been much alarm’d. We have given Them a little Taste of this Disturbance upon their own Coasts this Summer; And tho’ we have burnt none of their Towns, we have occasioned a good deal of Terror & Bustle in many of them, as they immagined our Commodore Jones had 4000. Troops with him for Descents. He has however taken and destroyed upwards of twenty Sail of their Merchantmen or Colliers, with two Men of War, and is arrived safe in Holland with 400. Prisoners. Had not contrary Winds and Accidents prevented it, the intended Invasion of England with the combined Fleet and a great Army might have taken Place, and have made the English feel a little more of that kind of Distress they have so wantonly caused in America.
I come now to your last of July 27. I am glad to learn by it that my dear Sister continued in good Health and good Spirits; and that she had learnt not to be afraid of her Friend Fresh Air.
You will do me a great deal of Pleasure in sending me as You propose, some Crown Soap, the very best that can be made. I shall have an Opportunity of obliging some Friends with it, who very much admire the little Specimens I have been able to give them. With the tenderest Affection I am ever, my Dear Sister, Your very loving Brother.
B Franklin

My Love to Mr & Mrs. Greene & to my young Friend Ray. Temple desires me to present you his Affectionate Respects.
Mrs. Meacome.

